    Case 1:19-cr-00408-AMD Document 27 Filed 09/13/19 Page 1 of 1 PageID #: 78
                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE           Lois Bloom                                 DATE: 9/I3/I9


DOCKET NUMBER:           19CR408fS.r)                               LOG#:

DEFENDANT'S NAME :            Tomer Dafna
                            J Preset             Not Present       jZTcustody             Bail
DEFENSE COUNSEL:            Joseph Conwav
                                  Federal Defender        CJA                 Retained

A.U.S.A:    Shannon Jones                                 CLERK:         Felix Chin

INTERPRETER :                                            tLaneuage)

   Defendant arraigned on the :        indictment     superseding indictment          probation violation
      Defendant pleads NOT GUILTY to ALL counts.
Z     DETENTION HEARING Held.                    Defendant's first appearance.
       y/ Bond set at /t                              . Defendant         released i/held pending
             satisfaction of bond conditions.
             Defendant advised of bond conditions set by the Court and signed the bond.
       ^ Surety(ies) sworn,advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by VtkilS C-
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for_

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

      Order of Excludable Delay/Speedy Trial entered. Start                       Stop

      Medical memo issued.

      Defendant failed to appear, bench warrant issued.

      Status conference set for                                     before Judge

Other Rulings:




   OfAtir                                                                                                   —
